DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manohar et al. (US pub No. 2021/0065551).
	Regarding claim 1, Manohar teaches a method for generating a message including vehicle operating parameters (See abstract) comprising: 
measuring operating parameters of an unequipped vehicle using monitoring equipment present on an equipped vehicle that is proximate to the unequipped vehicle (See abstract, Fig. 19, [0236]-[0239]);
generating at the equipped vehicle a message including the measured operating parameters of the unequipped vehicle (See abstract, Fig. 19, [0236]-[0239]); and
transmitting from the equipped vehicle to surrounding vehicles the message including the measured operating parameters of the unequipped vehicle to inform surrounding vehicles of the operating parameters of the unequipped vehicle (See abstract, Fig. 19, [0236]-[0239]). 
Regarding claim 2, Manohar teaches the message is a basic safety message (BSM); the equipped vehicle and the surrounding vehicles are equipped with cellular vehicle-to everything communications (C-V2X) operable to send and receive BSMs; and the unequipped vehicle is not equipped with functioning C-V2X (See [0238]).
Regarding claim 3, Manohar teaches measuring the operating parameters of the unequipped vehicle relative to the equipped vehicle (See [0238]). 
Regarding claim 4, Manohar teaches measuring at least one of the following operating parameters of the unequipped vehicle relative to the equipped vehicle: location; acceleration; change in speed; speed increase; speed decrease; directional heading; or change in directional heading (See [0238]). 
Regarding claim 5, Manohar teaches measuring operating parameters of the unequipped vehicle using at least one of radar and sonar present on the equipped vehicle (See [0236]). 
Regarding claim 7, Manohar teaches measuring operating parameters of the unequipped vehicle using a camera present on the equipped vehicle (See [0236]). 
Regarding claim 8, Manohar teaches transmitting from the equipped vehicle the measured operating parameters of the unequipped vehicle using cellular vehicle-to- everything communications (C-V2X) (See [0238]).
Regarding claim 9, Manohar teaches measuring operating parameters of the unequipped vehicle using a camera present on the equipped vehicle (See abstract and [0236]). 
Regarding claim 10, Manohar teaches transmitting from the equipped vehicle the measured operating parameters of the unequipped vehicle as a basic safety message (BSM) using cellular vehicle-to-everything communications (C-V2X) (See [0239]).  
Claims 11-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells (US pub No. 2015/0287323).
Regarding claim 11, Wells teaches method for generating one or more proxy messages including vehicle operating parameters comprising: receiving at a primary equipped vehicle messages from secondary equipped vehicles, the messages identifying positions of each one of the secondary equipped vehicles; comparing the positions of the secondary equipped vehicles with positions of unequipped vehicles detected by the primary equipped vehicle for which no messages have been received; generating at the primary equipped vehicle a proxy message for each one of the unequipped vehicles including operating parameters of the unequipped vehicles; and transmitting from the primary equipped vehicle to the secondary equipped vehicles the proxy messages generated for each one of the unequipped vehicles to inform the secondary equipped vehicles of the operating parameters of the unequipped vehicles (See abstract and [0016]-[0017]).
Regarding claim 12, Wells teaches measuring the operating parameters of each one of the unequipped vehicles relative to the primary equipped vehicle (See abstract and [0016]).
Regarding claim 13, Wells teaches measuring at least one of the following operating parameters of the unequipped vehicles relative to the equipped vehicle: location; acceleration; change in speed; speed increase; speed decrease; directional heading; or change in directional heading (See abstract and [0017]).
Regarding claim 14, Wells teaches measuring operating parameters of the unequipped vehicles using monitoring equipment present on the equipped vehicle including at least one of radar and sonar (See abstract and [0016]).
Regarding claim 15, Wells teaches receiving at the primary equipped vehicle the messages from the secondary equipped vehicles in the form of basic safety messages (BSMs); and transmitting from the primary equipped vehicle to the secondary equipped vehicles the proxy messages in the form of BSMs (See abstract and [0017]).
Regarding claim 17, Wells teaches a method for generating at least one proxy basic safety message (PBSM) including vehicle operating parameters comprising: identifying locations of secondary vehicles proximate to a primary vehicle using identification equipment of the primary vehicle; comparing positions of the secondary vehicles identified by the primary vehicle to vehicle positions set forth in basic safety messages (BSMs) received by the primary vehicle; designating as secondary equipped vehicles the secondary vehicles identified by the primary vehicle having positions that match the vehicle positions set forth in the BSMs received by the primary vehicle; designation as secondary unequipped vehicles the secondary vehicles identified by the primary vehicle having positions that do not match the vehicle positions set forth in the BSMs received by the primary vehicle; generating at the primary vehicle the PBSM for each one of the secondary unequipped vehicles including operating parameters of the unequipped vehicles; and transmitting from the primary vehicle to the secondary equipped vehicles the PBSMs to inform the secondary equipped vehicles of the operating parameters of the secondary unequipped vehicles (See abstract and [0016]-[0017]).
Regarding claim 18, Wells teaches transmitting the BSMs using cellular vehicle-to-everything communications (C-V2X) (See abstract and [0016]).
Regarding claim 19, Wells teaches measuring operating parameters of the unequipped vehicles using monitoring equipment present on the equipped vehicle including at least one of radar and sonar (See abstract and [0016]).
Regarding claim 20, Wells teaches measuring at least one of the following operating parameters of the unequipped vehicles relative to the equipped vehicle: location; acceleration; change in speed; speed increase; speed decrease; directional heading; or change in directional heading (See abstract and [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Manohar and Wells.
Regarding claim 6, Manohar does not explicitly teach measuring operating parameters of the unequipped vehicle using 360 ° radar present on the equipped vehicle. 
Wells teaches teach measuring operating parameters of the unequipped vehicle using 360 ° radar present on the equipped vehicle (See Claim 6).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Manohar’s device to include Wells’ 360 degree monitoring to accurately detect all objects in the surrounding area for a safer environment. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 16, Wells does not explicitly teach cellular vehicle-to-everything communications (C-V2X). 
Manohar teaches cellular vehicle-to-everything communications (C-V2X) (See [0238]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Wells’ device to include Manohar’s cellular C-V2X to quickly and accurately deliver safety messages to surrounding vehicles. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 18 is rejected with the same reasoning as claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683